DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
PREAMBLE TO DISCUSSION OF THE ART REJECTIONS
Regarding 1) Applicant argues that the term “wire” is improperly interpreted because a wire must be a metal cylinder.
Examiner respectfully disagrees. A wire does not have to be formed of metal in order to be considered a wire. For example, a nylon wire [which is considered in the art as a type of wire] is a wire formed from thermoplastic, not metal. Goto (US 7041116) in the same field of endeavor teaches an intravascular retrieval device (Fig. 1) comprising a wire body 2 formed from a metal or plastic material and configured to guide a device to a target portion in the living body (col. 5 lines 6-20). Therefore, the broadest reasonable interpretation of the wire, as discussed in the previous office action is maintained. Further note, Applicant cited 12 in Figures 1 & 4 and 28 in Figures 3 & 4 and the accompanying description at the top of page 5 of the specification for support. However, 12 in Figures 1 & 4 appears to be referencing the wire of claim 1 whereas 28 in Figures 3 & 4 refers to the bridge wire of claim 3. The wire of claim 1 has no support from the specification as being a metal cylinder, nor does the specification provide any information about the materials that form the wire of claim 1. “The top of page 5 of the specification” only provides support for the bride wire being formed of a metal material.
Regarding 2), Applicant argues that the functional limitations of claims 1 and 15 are not merely a statement of “intended use, but a fundamental characteristic of the claimed invention. Applicant asserts that the functional limitations were not given patentable weight in the previous rejection.
Examiner respectfully disagrees. In response to applicant's argument that that the functional limitations of claims 1 and 15 are not merely a statement of “intended use, but a fundamental characteristic of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Claims 1 and 15 are apparatus claims, thereby, the examiner must provide prior art references comprising analogous structure to the claimed invention i.e. a rail wire operatively connected to an inflatable/collapsible balloon of biocompatible semi-compliant resilient plastic material and a lumen or cavity defined by or within the balloon. The limitation “providing for the capture of an object within the elongated lumen or cavity when the balloon is deflated so that the elongated balloon by itself sufficiently snares the object to allow movement of the object with the elongated balloon.”, does not provide any additional structure to the device, but only provides what the structure of the device is capable of doing. Therefore, if the prior art references meet the structural limitation of the claim, then the prior art references also meets the functional limitations of the claim. MPEP 2114 states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Regarding 3) Applicant appears to be implying, by referencing in re Mercier, 1) that the references chosen by the Examiner were merely picking and choosing references and putting them together 2) that the references teach away from the combination.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case of Modified Wolf in view of Bhate, Wolf discloses a mechanical linkage comprising an inflation lumen and a support wire operatively connected to a balloon (Fig. 23A, para. 0100-102, 104) and Bhate discloses an inflation catheter comprising an inflation lumen operatively connected to a balloon (Figs. 5a-b, col. 4 lines 38-58). However, Wolf is silent on how the balloon is connected to the mechanical linkage. Bhate is used as a teaching reference to suggest a way to connect the catheter to the balloon. This teaching/suggestion is one of many methods to choose from with respect to how to connect the catheter to the tube which Bhate discloses in col. 6 lines 17-21 to either be “integrally formed, bonded, or sewn together”. Furthermore, there is nothing in the prior art of Wolf that teaches away from the concept of using a stitched connection between the two references. Since the balloon catheters of Wolf and Bhate have analogous structure i.e. both are balloon catheters with inflation lumens attached to the balloon and Wolf is silent about the connection between the catheter and the balloon; One of ordinary skill in the art would reference Bhate as pertinent art to teach of a way to connect the balloon to the catheter.
DISCUSSION OF ART REJECTIONS
A) The 35 U.S.C. 102(a)(1) rejection of claims 1-2, and 4 anticipated by Teague (20060074437)
Applicant argues that the elongated member 18 of Teague ‘437 is not operatively connected to an elongated balloon because the retrieval assembly 22 is not a balloon. 
Examiner respectfully disagrees. The balloon in the instant application is an inflatable/collapsible element formed of semi-compliant resilient plastic material [such as nylon (polyamide), Pebax® (rigid polyamide blocks and soft polyether blocks), polyethylene, terephthalate (PET), or various polyurethanes, in biocompatible form] with a lumen/cavity extending therethrough. The retrieval assembly 22 of Teague ‘437 is described as an inflatable/collapsible balloon (see Figs. 1A-C, para. 0032-36) formed of semi-compliant resilient plastic material (para. 0036) with a lumen/cavity 26 extending therethrough (Figs. 1A, para. 0031-32). 
Applicant argues that the retrieval assembly 22 of Teague ‘437 fails to capture an object within the central lumen/cavity of the balloon when deflated. Applicant asserts since the legs 11 of the retrieval assembly are inflatable and intended to capture large objects, they are incapable of capturing a guidewire.
Examiner respectfully disagrees. Claim 1 recites the following limitation: “providing for the capture of an object within the lumen or cavity when the balloon is deflated so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon.” As shown above, Claim 1 does not require the capturing of a guidewire, only the capturing of an object. Therefore, since the retrieval assembly of Teague is used to capture objects within the vasculature, it meets the limitation of claim 1.
B) The 35 U.S.C. 102(a)(1) rejection of claim 25 anticipated by Lary (US 6506180). 
Applicant argues that the perfusion balloon of Lary is used to define a blood flow channel, not to snare an object and therefore fails to disclose “a snare consisting essentially of: a wire and an inflatable balloon with a lumen within the balloon providing for the capture of an object within the lumen when the balloon is deflated so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon.”
Examiner respectfully disagrees. The structure of the device of Lary consists essentially of a wire (48) (Fig. 3; col. 6 lines 17-22) and an inflatable balloon 16 with a lumen 30 within the balloon 16 (see Figs. 2 and 3). Therefore, the device of Lary meets the structural limitations of the claim. As for the functional limitation of the claim, the balloon of Lary is capable of capturing a large object that could fit within the lumen/passage 30 of the balloon 16 or even broken off plaque or thrombi released from the angioplasty procedure, particularly if close in size with the diameter of the lumen when the balloon is deflated after the angioplasty procedure. Since, the device of Lary meets the structural limitation of the claim, the device of Lary also meets the functional limitation.
Applicant argues that the device of Lary does not “consist essentially of” the elements of claim 25 since the hollow polymeric shaft that requires the structure of the semi rigid element 34  and a placement catheter.
Examiner respectfully disagrees. The reference discusses an assembly of two devices which comprises a perfusion catheter device and a placement catheter device used together (col. 4 lines 46-53 and col. 9 lines 21-43. The two devices that make up the assembly are devices that are capable of being used separately. The device used in the rejection of claim 25 is the perfusion catheter device which consists of only the structure as claimed. Second, in this case the perfusion balloon having the semi-rigid element, the perfusion balloon is a single component made up of two materials (col. 4 lines 63-67 and col. 5 lines 1-15), not two different structures. The claim requires a balloon 24, the balloon is formed from the outer surface 22 and inner surface 34, which together make up the balloon structure (see Figs. 2-3). Applicant is not claiming the balloon so specifically that the balloon cannot be made up of multiple materials. Therefore, the rejection of claim 25 over Lary is maintained.
C) The 35 U.S.C. 103 rejection of claims 3, 15, 17, and 21 over Teague (20060074437) in view Teague (8388630)
Applicant argues that Teague ‘437 requires a plurality of arms, not a pair of arms as recited in claims 3 and 15.
Examiner respectfully disagrees. Claims 3 and 15 use the phrase “comprising” which means that the device of Teague ‘437 is not required to only have two arms. The device of Teague ‘437 discloses the use of four legs in Figs. 2-3, wherein two of the four legs can be interpreted as the pair of arms. Further, Teague discloses that “ The number of legs 11 can be as many as 2-20, or more.” In para. 0035. Therefore, the device of Teague can work as intended with a pair of arms.
Applicant argues that the combination of Teague ‘437 and Teague ‘630 is hindsight reconstruction since the structures of the Teague references are different and incompatible. Applicant asserts that the netting of Teague ‘630 does not function to trap objects retrieved with a balloon-bridge wire combination as required by the claims.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, both Teague references disclose a retrieval device used for trapping and capturing objects. Teague ‘437 discloses an inflatable/collapsible retrieval assembly i.e. balloon (22) comprising a lumen/cavity (26) (Fig. 1A-C; para. 0031) defined by the retrieval assembly and a pair of arms (11b, 11c) which utilized to trap and capture objects (Fig. 2; para. 0036 and 38). The capturing device of Teage ‘630 shown in Fig. 18 and 26 both teach a retrieval assembly comprising legs [interpreted as the pair of arms] having wire netting attached in between the legs to assist in trapping stones or other material (col. 12 lines 25-33, col. 13 lines 41-47) . The combination of Teague ‘437 and ‘630 discloses a balloon-bridge wire combination wherein the pair of arms or legs of the balloon disclosed in Teague ‘437 includes the netting of ‘630 in between the legs to  provide additional support in trapping stones and further act as a backstop during laser lithotripsy (col. 12 lines 25-33 and col. 13 lines 57-60 of Teague ‘630).
Applicant argues that using in re Gardner for the rejection of claims 17 and 21 was improper because the device of Modified Teage is performed and operated differently than the prior art.
The Examiner respectfully disagrees. The device in the instant application is a balloon comprising a pair of arms and at least one bridge wire extending between said pair of arms to define a cavity to capture an object within a body lumen of a patient. The combination of Teague references discloses an inflatable/collapsible retrieval assembly i.e. balloon (22) comprising a pair of arms (11b, 11c, Fig. 2 of Teague ‘437) and wire netting attached in between the legs to assist in trapping stones or other material (col. 12 lines 25-33, col. 13 lines 41-47 of Teage ‘630). Therefore, the device in Modified Teague operates the same as the device in the instant application.  The rejection using in re Gardner is maintained because Applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see pg. 4 lines 14-16 of applicant’s specification) and shown above, the device of Modified Teage is structurally and functionally analogous to the instant application as described in the claim language.  
D) The 35 U.S.C. 103 rejection of claims 14 and 16 over Teague (20060074437) and Teague (8388630) in view of Isham et al. (US 20130123621) 
Regarding claims 14 and 16, Applicant argues that Isham fails to provide any suggestion for the limitations of claims 14 and 16. Applicant asserts that since Isham does not teach a balloon having a pair of arms it would not be possible to conclude that providing radiopaque elements on the pair of arms in Modified Teague would be obvious.  
Examiner respectfully disagrees. In response to applicant's argument that that one of ordinary skill in the art would not modify Modified Teague in view of Isham because Isham fails to disclose a balloon having a pair of arms, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Isham is a quaternary reference used to teach the general use of radiopaque markers on a surface, lumen or distal tip of a lumen of a balloon. The combination of Modified Teague in view of Isham is advantageous because the modification of the pair of arms as taught by Modified Teague to include the radiopaque markers of Isham allows the user to efficiently image and track the balloon during the procedure (para. 0077 of Isham). Therefore, it would have been obvious to one of ordinary skill in the art to combine Modified Teague in view of Isham.
E) The 35 U.S.C. 103 rejection of claims 1, 2, 4-7 and 24 over Wolf (US 20170135699) in view Shepard et al. (US 20150112130)
Applicant asserts that since Wolf discloses inserting the guide wire into the balloon rather than capture the guidewire with the balloon through deflation alone, that Wolf is not analogous art.
Examiner respectfully disagrees. First, Applicant illustrates in Figs. 5-6 of the instant application, a guidewire 30 being inserted into the lumen 16 of the balloon 14 before deflation to capture the balloon. Second, Wolf discloses that once the guidewire is inserted into the lumen formed by the balloon, the balloon 2352 is deflated, and the amount of friction provided by the balloon in its deflated state is sufficient to trap and retain the inserted guidewire for retrieval (para. 0104 of Wolf).
Applicant argues that the combination of Wolf in view of Shepard is not obvious because Wolf does not include super elastic characteristics required by Shepard. Applicant further asserts that the intended use of the plastics for the inflatable element 2532 of Wolf and the bladder of Shepard are different than the intended use of Applicants.
Examiner respectfully disagrees. In response to applicant's argument that that one of ordinary skill in the art would not modify Wolf in view of Shepard because Wolf does not include super elastic characteristics required by Shepard, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Wolf discloses that the inflatable element Is formed from self-healing material, but is completely silent on the elasticity characteristics of the balloon nor the specific type of material of the balloon . Shepard is used as a teaching reference to teach a type of biocompatible semi-compliant resilient plastic material [from the list of materials provided by the applicant on pg. 4 lines 5-8] which also have the same self-healing properties as Wolf. Furthermore, there is nothing in the prior art of Wolf that teaches away from the concept of using a super elastic self-healing material. Since the balloons of Wolf and Shepard both disclose self-healing balloons, one of ordinary skill in the art would reference Shepard as pertinent art to combine with Wolf in order to teach a self-healing biocompatible semi-compliant resilient plastic material.
F) The 35 U.S.C. 103 rejection of claim 9 over Wolf (US 20170135699) in view Shepard et al. (US 20150112130) and in further in view of Chen et al. (US 20050267596) [hereinafter Chen]
Applicant argues that the crescent shape described in Chen is used to conform to the shape of a human stomach which is not relevant to the invention of claim 9 which utilizes the modified crescent shape to capture an object when the balloon is deflated.
Examiner respectfully disagrees. In the instant application, page 4 lines 11-14 only disclose “The lumen 16 desirably has the modified crescent cross-sectional shape illustrated in FIGURE 2, however it may have a variety of other shapes, including circular elliptical or approximations thereof.” And does not give an explanation as to why the modified crescent shape is desired. Both the instant application and Modified Wolf disclose a balloon snare used to capture an object within a body lumen. Further, Wolf discloses that the retrieval device is not limited to being used within a blood vessel but may be used in any body lumen or cavity such as a stomach (see para. 0053 of Wolf). Therefore, it would be advantageous to modify the shape of the balloon of Modified Wolf to include the curved balloon shape with a modified crescent lumen to allow the balloon of Modified Wolf to conform to an interior shape of a gastric cavity if the user were using this device to retrieve an object within a body lumen or cavity such as the stomach (para. 0078 of Chen).
G) The 35 U.S.C. 103 rejection of claims 11 and 22 over Wolf (US 20170135699) in view Shepard et al. (US 20150112130) and in further in view of Bhate et al. (US 5192296)
Applicant argues that the combination of Modified Wolf in view of Shepard and Bhate is not obvious since Bhate teaches that fabric and elastomeric components may be sewn together, not a wire sewn to a balloon.
Examiner respectfully disagrees. As previously discussed above, a wire does not have to be formed of metal to be considered a wire and that there are wires known in the art to be formed of plastics/polymers. Secondly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Bhate is a tertiary reference only used to teach a way of connecting a balloon to a shaft whether it is a catheter or a wire. The combination is only used to teach the idea that one way to secure a balloon to a shaft is by stitching.
H) The 35 U.S.C. 103 rejection of claims 13 and 23 over Wolf (US 20170135699) in view Shepard et al. (US 20150112130) and in further in view of Hopkinson
Applicant argues that the balloons of Wolf and Shepard do not function in the same way as the balloons 120/220 of Hopkinson, nor do they have the same requirements (such as reduced friction withdrawal through a channel).  Therefore, it would not have been obvious to modify Modified Wolf in view of Hopkinson.
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, providing a lubricious coating in the lumen of the balloon would be advantageous in Wolf in view of Shepard. Since Wolf is used to capture a guidewire, having that hydrophobic coating would reduce the friction between the interior of the balloon and the guidewire as well as between adjacent inner surfaces once the balloon has been punctured and deflated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teague (20060074437).
Regarding claim 1, Teague discloses a medical retrieval device (abstract; Fig. 1) comprising a rail wire (elongated member (18)) (Fig. 1; para. 0034) operatively connected to an inflatable/collapsible elongated balloon (retrieval assembly (22)) (Figs. 1A-C) (para. 0034, note: Figs. 1A and 7B best illustrate the elongated shape of the balloon 22) formed from biocompatible semi-compliant resilient plastic material (para. 0036) and an elongated lumen or cavity (26) (Fig. 1A-C; para. 0031) defined by the elongated balloon (22) providing for the capture of an object within the elongated lumen or cavity (26) when the elongated balloon (22) is deflated so that the elongated balloon (22) by itself sufficiently snares the object to allow movement of the object with the elongated balloon (22).
Note: “providing for the capture of an object within the elongated lumen or cavity when the elongated balloon is deflated so that the elongated balloon by itself sufficiently snares the object to allow movement of the object with the elongated balloon” is interpreted as functional language, and therefore “an object” is not positively claimed, i.e. the object is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of capturing. For example, Teague discloses the lumen is used to retrieve an object when the balloon is inflated (Figs. 6A-B; para. 0043). However, the lumen of the inflated element of Teague is capable of capturing a large object that would allow the object to fit tightly within the lumen once captured and the balloon is deflated after retrieval. Since, the device of Teague meets the structural limitation of the claim, the device of Teague also meets the functional limitation.
Regarding claim 2, Teague discloses wherein the elongated lumen or cavity (26) of the elongated balloon (22) comprises a central elongated lumen (26) defined by biocompatible semi-compliant plastic material (Figs. 1A, 7B, para. 0034).
Regarding claim 4, Teague discloses wherein the elongated balloon biocompatible semi- compliant resilient plastic material is selected from the group consisting essentially of biocompatible polyamide, rigid polyamide blocks, soft polyether blocks, polyethylene terephthalate, and polyurethane (para. 0036).
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lary (US 6506180).
Regarding claim 25, Lary disclose a perfusion angioplasty catheter (Fig. 3) consisting essentially of:
a wire (48) (Fig. 3; col. 6 lines 17-22);
an inflatable/collapsible balloon (16) of biocompatible semi-compliant resilient plastic material (col. 5 lines 28-45) connected to said wire (48) (Figs. 2 and 3; col 5, lines 61-col 6 lines 1-3; col 6 lines 22-28; note that shaft 48 and inflation lumen 40 can be a single structure); and
a lumen (30) defined within the balloon (16) providing for the capture of an object within the lumen (30) when the balloon (16) is deflated so that the balloon (16) by itself sufficiently snares the object to allow movement of the object with the balloon (16).
Note: “providing for the capture of an object within the lumen or cavity when the balloon is deflated so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon” is interpreted as functional language, therefore “an object” is not positively claimed, i.e. the object is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of capturing. For example, Lary discloses a lumen/passage used to allow blood flow during an angioplasty procedure (col. 9 lines 27-38). The lumen of the angioplasty balloon of Lary is capable of capturing a large object that could fit within the lumen/passage 30 of the balloon 16 or even broken off plaque or thrombi released from the angioplasty procedure, particularly if close in size with the diameter of the lumen when the balloon is deflated after the angioplasty procedure. Since, the device of Lary meets the structural limitation of the claim, the device of Lary also meets the functional limitation.
Further note: The term “wire” is given its broadest reasonable interpretation of “a thin piece or filament of rigid or flexible material”. Since the specification gives no description on the structure or the material of the “wire”, the wire is not considered to require any particular cross-section (hollow versus solid), material (polymer versus metal), or cross-sectional shape (round, square, triangular, etc.). As such the shaft of Lary is interpreted as the claimed wire.
Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avellanet (US 5613948).
Regarding claim 1, Avellanet discloses a perfusion balloon catheter (Fig. 1) comprising a rail wire (flexible tubular shaft (104)) (Fig. 1; col. 2 lines 41-45) operatively connected to an inflatable/collapsible elongated balloon (balloon member (102)) (Fig. 1) (col. 2 lines 49-58) formed from biocompatible semi-compliant resilient plastic material (col. 3 lines 27-34) and an elongated lumen or cavity (longitudinal passageway (126)) (Fig. 2, col. 3 lines 16-23) defined by the elongated balloon (102) (Figs. 1-2) providing for the capture of an object within the elongated lumen or cavity (126) when the elongated balloon (102) is deflated so that the elongated balloon (102) by itself sufficiently snares the object to allow movement of the object with the elongated balloon (102).
Note: “providing for the capture of an object within the elongated lumen or cavity when the elongated balloon is deflated so that the elongated balloon by itself sufficiently snares the object to allow movement of the object with the elongated balloon” is interpreted as functional language, and therefore “an object” is not positively claimed, i.e. the object is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of capturing. For example, Avellanet discloses that the elongated balloon is positioned across a restriction or stenosis in a vessel to dilate the restricted vessel (col. 3 lines 55-67 and col. 4 lines 1-14. The longitudinal passageway i.e. elongated lumen of the elongated balloon of Avellanet is capable of capturing a large object that could fit within the lumen of the balloon 102 or even broken off plaque or thrombi released from the stenosed vessel when the balloon is deflated. Since, the device of Avellanet meets the structural limitation of the claim, the device of Avellanet also meets the functional limitation.
Regarding claim 26, Avellanet discloses wherein said elongated balloon (102) (Fig. 1) has first and second ends (128, 129) (Fig. 1) and wherein said wire (104) operatively connected to said elongated balloon (102) extends both between and past both said first and second ends (128, 129) thereof (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3,15, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Teague (20060074437) in view Teague (8388630).
Regarding claim 3, Teague discloses all of the limitations set forth above in claims 1, including an elongated lumen or cavity (26) (Fig. 1A-C; para. 0031) defined by the elongated balloon (22) providing for the capture of an object within the elongated lumen or cavity (26). Teague further discloses wherein the balloon has a pair of arms (11b, 11c) (Fig. 2; para. 0038). However, Teague fails to disclose wherein at least one bridge wire extends between the pair of arms to define an elongated cavity which can receive objects. 
Teague ‘630 in the same field of endeavor teaches a medical retrieval device comprising netting (128g of Fig. 18 and 128k of Fig. 26) that can be a cross wire arrangement or shape memory wire for the purpose of assisting in trapping stones and to further act as a backstop during laser lithotripsy. Note that the netting is disclosed as being applied partially to the loop/basket (col. 12 lines 25-33 and col. 13 lines 57-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of arms of the elongated balloon in Teague ‘437 to include the netting of Teague ‘630 in order to assist in trapping stones and further act as a backstop during laser lithotripsy (col. 12 lines 25-33 and col. 13 lines 57-60).
Regarding claim 15, Teague discloses a medical retrieval device (abstract; Fig. 1) comprising an antigrade rail wire (elongated member (18)) (Fig. 1; para. 0034) operatively connected to an inflatable/collapsible balloon (retrieval assembly (22)) (Figs. 1A-C, para. 0034) formed from biocompatible semi-compliant resilient plastic material (para. 0036) and wherein the elongated balloon has a pair of arms (11b, 11c) (Fig. 2; para. 0038).
Teague further discloses an elongated lumen (26) (Fig. 1A-C; para. 0031) defined by the balloon (22) providing for the capture of an object within the lumen (26) when the balloon (22) is deflated so that the balloon (22) by itself sufficiently snares the object to allow movement of the object with the balloon (22).
Note: “providing for the capture of an object within the lumen or cavity when the balloon is deflated so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon” is interpreted as functional language, and therefore “an object” is not positively claimed, i.e. the object is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of capturing. For example, Teague discloses the lumen is used to retrieve an object when the balloon is inflated (Figs. 6A-B; para. 0043). However, the lumen of the inflated element of Teague is capable of capturing a large object that would allow the object to fit tightly within the lumen once captured and the balloon is re-deflated after retrieval. Since, the device of Teague meets the structural limitation of the claim, the device of Teague also meets the functional limitation.
However, Teague fails to disclose wherein at least one bridge wire extends between the pair of arms to define a cavity which can receive objects.
Teague ‘630 in the same field of endeavor teaches a medical retrieval device comprising netting (128g of Fig. 18 and 128k of Fig. 26) that can be a cross wire arrangement or shape memory wire for the purpose of assisting in trapping stones and to further act as a backstop during laser lithotripsy. Note that the netting is disclosed as being applied partially to the loop/basket (col. 12 lines 25-33 and col. 13 lines 57-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of arms of the balloon in Teague to include the netting of Teague ‘630 in order to assist in trapping stones and further act as a backstop during laser lithotripsy (col. 12 lines 25-33 and col. 13 lines 57-60).
Regarding claim 17, Modified Teague discloses all of the limitations set forth above in claim 15, including an inflatable/collapsible balloon (retrieval assembly (22)) (Figs. 1A-C) (para. 0034) formed from biocompatible semi-compliant resilient plastic material (para. 0036). Modified Teague further discloses wherein the balloon biocompatible semi- compliant resilient plastic material is selected from the group consisting essentially of biocompatible polyamide, rigid polyamide blocks, soft polyether blocks, polyethylene terephthalate, and polyurethane (para. 0036 of Teague). However, Modified Teague fails to disclose wherein the balloon has a cross-sectional area, including the cavity, of about 1-80 mm2'and approximately the same length as the cavity.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Modified Teague to have a cross-sectional area, including the cavity, of about 1-80 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 4Ô9 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Wolf would not operate differently with the claimed cross-sectional area is capable of capturing an object when the balloon is deflated [see explanation in independent claim 15 above]. Further, applicant places no criticality on the range claimed, indicating simply that the cross-sectional area "may" be within the claimed ranges (specification [pg. 4 lines 14-16]).
Regarding claim 21, Modified Teague previously disclosed wherein said at least one bridge wire (128g of Fig. 18 and 128k of Fig. 26; col. 12 lines 25-33 and col. 13 lines 57-60 of Teague ‘630) comprises a plurality of spaced bridge wires (Figs.18 and 26 of Teague ‘630) each comprising a corrosion-proof metal (such as nitinol or stainless steel; col.13 lines 58-59 and col. 14 lines 61-63 of Teague ‘630).
However, Modified Teague does not expressly disclose wherein the at least one bridge wires comprise a diameter of about 0.005 - 0.5 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the bridge wire i.e. netting of Modified Teague to have the diameter of about 0.005 - 0.5 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 4Ô9 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Teague would not operate differently with the claimed diameter and the device of Modified Teague would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the bridge wire “may" have a diameter within the claimed ranges (specification pg. 3 lines 2-3).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teague (20060074437) in view Teague (8388630), as applied to claims 3 and 15 above, and in further in view of Isham et al. (US 20130123621) [hereinafter Isham].
Regarding claims 14 and 16, Modified Teague discloses all the limitations set forth above in claims 3 and 15, including Teague discloses wherein the balloon has a pair of arms (11b, 11c) (Fig. 2; para. 0038 of Teague ‘437) and wherein at least one bridge wire (netting (128g of Fig. 18 and 128k of Fig. 26 of Teague ‘630)) extends between the pair of arms to define a cavity which can receive objects (col. 12 lines 25-33 and col. 13 lines 57-60 of Teague ‘630). However, Modified Teague fails to disclose wherein the material defining the pair of arms of the balloon includes conventional radiopaque elements to improve visualization.
Isham et al. (US 20130123621) teaches an elastic balloon comprising at least one radiopaque marking on a surface, lumen or distal tip of a lumen of said balloon (claim 24) to image and track the balloon during the procedure (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material defining the pair of arms of the balloon of Modified Teague to include at least one radiopaque marking as taught by Isham to yield the predictable result of efficiently imaging and tracking the balloon during the procedure (para. 0077).
Claims 1, 2, 4-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20170135699) in view Janssen et al. (US 20210369185) [hereinafter Janssen] and Shepard et al. (US 20150112130) [hereinafter Shepard].
Regarding claim 1, Wolf discloses a snare-like apparatus for placement of wire through a wall of a body lumen (para. 0051) comprising a rail wire (mechanical linkage (2300)) (Fig. 23A) (para. 0062 discloses that the mechanical linkage is a cable and conduit/sheath arrangement) operatively connected to an inflatable/collapsible balloon (inflatable element (2352)) (Fig. 23F) (para. 0104) and a lumen or cavity (space inside the balloon) defined by the balloon (2352) providing for the capture of an object within the lumen or cavity when the balloon (2352) is deflated (para. 0104) so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon (para. 0104).
Although it appears that the balloon 2352 of Wolf is elongated in shape (see Fig. 23F, Figs. 23C-E are another embodiment with an inflatable element having an elongated configuration), wherein the lumen or cavity (space inside the balloon) defined by the balloon (2352) would also be elongated, due to the elongated nature of the balloon itself. However, Wolf does not expressly disclose the shape of the balloon 2352.
Janssen in the same field of endeavor teaches a balloon catheter comprising an elongated balloon (See Figs. 1 and 5), wherein the elongated balloon shape is preferred over a spherical balloon for easier insertion into a body lumen (para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the balloon/inflatable element in Wolf to include the elongated shape of Janssen in order to allow easier insertion of the balloon within the body lumen (para. 0045), due to the low-profile of the balloon.
Wolf further discloses that the inflatable element is formed from self-healing material (para. 0104). However, Wolf fails to disclose that the inflatable/collapsible balloon is formed from biocompatible semi-compliant resilient plastic material.
Shepard discloses an inflatable/collapsible balloon formed from a self-healing material (para. 0032), wherein the self-healing material includes a biocompatible semi-compliant resilient plastic material like polyurethane (para. 0034-0035) for the purpose of allowing instruments to pass through the balloon wall without deflation or loss of internal pressure while also being highly expandable ( para. 0034-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon in Wolf to include the biocompatible semi-compliant resilient plastic material of Shepard   since it is well within the general skill of one skilled in the art to select a known material based on its suitability for its intended use. (In re Leshin 125 USPQ 416)
Regarding claim 2, Modified Wolf discloses wherein the elongated lumen or cavity of the balloon (space inside of the balloon of Modified Wolf) comprises a central elongated lumen [due to the shape of the elongated balloon of Modified Wolf; see Figs. 1 and 5 of Janssen] defined by biocompatible semi-compliant plastic material (as taught by Shepard; para. 0034-35).
Regarding claim 4, Modified Wolf discloses wherein the balloon biocompatible semi-compliant resilient plastic material is selected from the group consisting essentially of polyurethane (para. 0034-35 of Shepard).
Regarding claims 5 and 7, Modified Wolf in the embodiment of Fig. 23A-F does not expressly disclose the dimensions. However, Wolf discloses in para. 0071 various ranges of lengths and diameters for the embodiment found in Fig. 2 [equivalent to a cross-sectional area range of 78 mm2 – 1,256 mm2] and further indicates that the dimensions can be scaled depending on where in the body it is intended to be used. For example, the expandable element can have an expanded diameter of about 5 mm in a carotid artery, which is equivalent to a cross sectional area of 19 mm2. It is understood by the examiner that these dimensions can be shared across all embodiments, including the embodiment used in Modified Wolf. 
Based on these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the balloon of Modified Wolf to fit within the claimed ranges, particularly since Wolf teaches changing the size depending on where it is used in the body. Further, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 4Ô9 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Wolf would not operate differently with the claimed cross-sectional area and since the device is structurally analogous to the device in the instant application and the lumen or cavity of the balloon of Modified Wolf is capable of capturing an object when the balloon is deflated so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon (para. 0104 of Wolf). Further, applicant places no criticality on the range claimed, indicating simply that the cross-sectional area "may" be within the claimed ranges (specification [pg. 4 lines 14-16]).
Regarding claim 6, Modified Wolf in the embodiment of Fig. 23A-F does not expressly disclose the length of the lumen/cavity but does disclose in another embodiment the lumen/cavity of the balloon having a length of about 1-600 mm (para. 0071 of Wolf). Modified Wolf in the embodiment of Fig. 23A-F does not explicitly disclose the lumen/cavity of the balloon having a cross-sectional area of about 0.005-0.50 in2. However, Wolf  discloses in para. 0071 various ranges of lengths and diameters for the embodiment found in Fig. 2 equivalent to a cross-sectional area range of 0.121 in2 – 1.94 in2 which overlaps with the claimed range. Wolf further indicates that the dimensions can be scaled depending on where in the body it is intended to be used. For example, the expandable element can have an expanded diameter of about 5 mm in a carotid artery, which is equivalent to a cross sectional area of 0.029 in2. It is understood by the examiner that these dimensions can be shared across all embodiments, including the embodiment of Fig. 23A-F. 
Based on these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the balloon of Modified Wolf to fit within the claimed ranges, particularly since Wolf teaches changing the size depending on where it is used in the body.
Further, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the lumen or cavity of the balloon of Modified Wolf to have a cross-sectional area of about 0.005-0.50 in2, and a length of about 1-600 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 4Ô9 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Wolf would not operate differently with the claimed cross-sectional area and length and since the device is structurally analogous to the device in the instant application and the lumen or cavity of the balloon of Modified Wolf is capable of capturing an object when the balloon is deflated so that the balloon by itself sufficiently snares the object to allow movement of the object with the balloon (para. 0104 of Wolf). Further, applicant places no criticality on the range claimed, indicating simply that the cross-sectional area "may" be within the claimed ranges (specification [pg. 4 lines 9-13]).
Regarding claim 24, Modified Wolf discloses a retrograde wire (guidewire (2356)) (Fig. 23F) captured within said elongated lumen or cavity (para. 0104 of Wolf) [note: the rail wire (mechanical linkage (2300)) is an antegrade rail wire [directed forward in to the esophagus] (Fig. 23F), therefore, to capture a guidewire, the guidewire is the retrograde wire].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20170135699) in view of Janssen et al. (US 20210369185) [hereinafter Janssen] and Shepard et al. (US 20150112130) [hereinafter Shepard], as applied to claim 2 above, and in further in view of Chen et al. (US 20050267596) [hereinafter Chen].
Regarding claim 9, Modified Wolf discloses all the limitations set forth above in claim 2, including wherein the elongated lumen or cavity of the balloon (space inside of the balloon of Modified Wolf) comprises a central elongated lumen [due to the shape of the elongated balloon of Modified Wolf; see Figs. 1 and 5 of Janssen] defined by biocompatible semi-compliant plastic material (as taught by Shepard; para. 0034-35). However, Modified Wolf fails to disclose wherein the central elongated lumen has a cross-sectional shape comprising a modified crescent.
Chen in the same field of endeavor teaches an elongated curved balloon (Fig. 1; para. 0078) for the stomach, wherein a central lumen of the balloon has a longitudinal cross-sectional shape comprising a modified crescent (Fig. 1; para. 0078).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the balloon in Modified Wolf to include the curved shape with the modified crescent shape lumen of Chen in order to allow the balloon to conform to an interior shape of a gastric cavity when retrieving an object within a body lumen or cavity such as the stomach (para. 0078).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20170135699) in view of Janssen et al. (US 20210369185) [hereinafter Janssen] and Shepard et al. (US 20150112130) [hereinafter Shepard], as applied to claim 2 above, and in further in view of Isham et al. (US 20130123621) [hereinafter Isham].
Regarding claim 12, Modified Wolf discloses all the limitations set forth above in claim 2, including wherein the elongated lumen or cavity of the balloon (space inside of the balloon of Modified Wolf) comprises a central elongated lumen [due to the shape of the elongated balloon of Modified Wolf; see Figs. 1 and 5 of Janssen] defined by biocompatible semi-compliant plastic material (as taught by Shepard; para. 0034-35). However, Modified Wolf fails to disclose wherein the material defining the lumen or cavity of the balloon includes conventional radiopaque elements to improve visualization.
Isham et al. (US 20130123621) teaches an elastic balloon comprising at least one radiopaque marking on a surface, lumen or distal tip of a lumen of said balloon (claim 24) to image and track the balloon during the procedure (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material defining the lumen or cavity of the balloon of Modified Wolf to include at least one radiopaque marking as taught by Isham to yield the predictable result of efficiently imaging and tracking the balloon during the procedure (para. 0077).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20170135699) in view of Janssen et al. (US 20210369185) [hereinafter Janssen] and Shepard et al. (US 20150112130) [hereinafter Shepard], as applied to claim 1 above, and in further view of Bhate et al. (US 5192296) [hereinafter Bhate].
Regarding claims 11 and 22, Modified Wolf discloses all the limitations set forth above in claim 1, including a rail wire (mechanical linkage (2300)) (Fig. 23A) operatively connected to an inflatable/collapsible elongated balloon (see Figs. 1 and 5 of Janssen). However, Modified Wolf is silent on how the mechanical linkage is connected to the balloon.
Bhate teaches a dilate catheter comprising a distal connecting portion (24), balloon portion (8), and a proximal connecting portion (26) (Figs. 2a-b); wherein the distal and proximal connecting portions (24, 26) of the catheter are connected to the balloon (8) via. stitching (29) (Fig. 5a-b) to integrally form the catheter to the balloon (col. 6 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the secured connection between the balloon and the mechanical linkage in Modified Wolf for the stitched connection between the two elements as taught by Bhate in order to yield the predictable result of securing the balloon to the mechanical linkage (col. 6 lines 18-21).
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20170135699) in view of Janssen et al. (US 20210369185) [hereinafter Janssen] and Shepard et al. (US 20150112130), as applied to claim 2 above, and in further view of Hopkinson et al. (US 20160089254) [hereinafter Hopkinson].
Regarding claims 13 and 23, Modified Wolf discloses all the limitations set forth above in claim 2, including wherein the elongated lumen or cavity of the balloon (space inside of the balloon of Modified Wolf) comprises a central elongated lumen [due to the shape of the elongated balloon of Modified Wolf; see Figs. 1 and 5 of Janssen] defined by biocompatible semi-compliant plastic material (as taught by Shepard; para. 0034-35). However, Modified Wolf fails to disclose wherein the material defining the lumen includes a hydrophobic interior coating.
Hopkinson teaches a balloon (220) for use in medical procedures (claim 1) (Fig. 5) comprising a variety of lubricant layers (228) (Fig. 5) including a hydrophobic lubricant coated layer on an inner surface (226) (Fig. 5) of the balloon body (222) (Fig. 5) to cause a reduction in friction between adjacent inner surfaces of the balloon body (para. 0039 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material defining the lumen of the balloon in Modified Wolf to include the hydrophobic coating of Hopkinson to reduce the friction between adjacent inner surfaces of the balloon body (para. 0039 and 0056).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771